Citation Nr: 1536385	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart condition.

Entitlement to an increased initial rating greater than 30 percent for asthma.

Entitlement to an increased intitial rating greater than 20 percent for degenerative arthritis of the spine.  


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1991 to July 1991, and he additional service in the Army National Guard. 

These matters come before the Board of Veteran's Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office located in San Juan, Puerto Rico (RO), which continued and confirmed the previously denied claims for entitlement to service connection for a heart condition, folliculitis, asthma, and lumbar muscle spasm, and denied the claim for entitlement to service connection for sleep apnea.

In March 2014, the Board reopened the previously denied claims and remanded the underlying matters as well as the claim for sleep apnea to the RO (via the Appeals Management Center (AMC)) for additional development. 

In an August 2014 rating decision, the AMC awarded service connection for asthma and assigned a 30 percent evaluation, effective from August 25, 2009.  In October 2014, the Board denied the Veteran service connection for skin disorder (formerly, folliculitis) and sleep apnea but awarded him service connection for a low back condition.  Additionally, the Board remanded the issue of service connection for heart condition for further development.  In February 2015, the AMC implemented the Board's October 2014 decision, awarding service connection for degenerative arthritis of the spine with a 20 percent evaluation, August 25, 2009.  The Veteran filed a notice of disagreement in July 2015 in which he appealed the rating assigned for asthma and arthritis of the spine.  The RO has not issued a Statement of the Case that addresses these issues.  Thus, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

In his notice of disagreement of July 2015, the Veteran has made a claim for a total disability rating based upon individual unemployability, as well as service connection for the following disorders:  a skin disorder, sleep apnea, a neurological disorder affecting the arms and legs, skeletal and neurological conditions of the cervical [spine], shoulders, hips, knees, ankles, and feet.  These issues are referred to the AOJ for appropriate action.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

For reasons expressed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for a heart condition, which he characterized as a claim for chest pain in an October 2009 claim.  The Board notes that when the previously, the Veteran sought service connection for a heart condition, he described as manifesting in strange heart palpitations, a tight feeling in his chest, and shortness of breath.  See April 1994 VA Form 9.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the Board previously reopened the Veteran's claim for heart disorder based on the additional evidence of current diagnosis of hypertension as well as x-ray findings of torturous thoracic aorta, and remanded the matter in March 2014 to afford the Veteran with a VA examination determining the nature and etiology of his claimed heart condition.  In April 2014, a VA examination was conducted, and the VA examiner concluded that there was no evidence of a current heart disorder without discussing the Veteran's current diagnosis of hypertension as reflected in the VA treatment record or the x-ray evidence of torturous thoracic aorta noted in the June 2008 VA Persian Gulf War examination report.  Accordingly, in October 2014, the Board remanded the appeal for an addendum opinion, requesting that the VA examiner consider and address this evidence.

In December 2014, another medical opinion was rendered by another VA examiner.  The examiner reviewed various medical documents, including a February 3, 2012 echocardiogram, as directed.  The examiner concluded that the Veteran "does not show any diagnosis of a heart condition during active military service, within a year of discharge from active military service or any heart condition diagnosis, hospitalization or treatment due to a heart condition up to this day."  Additionally, the examiner found that "tortuous aorta is not a medical diagnosis or disability.  A tortuous aorta is a radiological description of the aorta within an imaging report.  This imaging description is a common finding hypertensive patients and aging patients.  A tortuous aorta is not known to be secondary to possible exposure the veteran might have had while in SWA."  Finally, with respect to hypertension, the examiner found that it was less likely as not related to service because there were no blood readings during or within a year of discharge from service that would suggested the presence of hypertension and that there was too great of a "wide gap of years" between the Veteran's service and his diagnosis of hypertension in 2005.  Moreover, the examiner explained that the Veteran's hypertension was also not caused by environmental hazardous exposure during service in the Persian Gulf as the medical literature did not support any causative relationship between such exposure and hypertension.

Although the examiner examined and considered the Veteran's diagnosis of hypertension and the x-ray report of a tortuous aorta from the June 2008 VA Persian Gulf War examination, the Board finds that the December 2014 addendum opinion is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board's review of the medical evidence reveals potentially significant medical evidence that has not been considered by any VA examiner to date.  Such evidence includes a September 4, 2004 echocardiogram report with a diagnosis of "chest pain, r/o [ischemic heart disease]" and a conclusion of "Spectral Doppler and color flow shows mild mitral and tricuspid Insufficiencies"; a February 10, 2011 chest x-ray report noting "[m]ild cardiomegaly, no evidence of acute cardiopulmonary disease"; and a January 5, 2012 VA treatment record reflecting the existence of a chest x-ray suggesting cardiomegaly.  Second, the Board notes that while the examiner stated that the February 3, 2012 echocardiogram "did not report a heart condition. . . . [and] showed preserved left ventricular function, adequate right and left ventricle size and function, as well as the atria," the actual findings of the report appear far more indeterminate as there was a "[v]ery poor echocardiographic window" and  "limited visualization" of nearly all parts of the heart.  Moreover, the examiner did not provide an adequate rationale for his ultimate conclusions, failing to explain why the passage of time between the Veteran's diagnoses of hypertension and his military service means there is no etiological connection between his hypertension and service.  Accordingly, remand is warranted to obtain an addendum opinion from the December 2014 VA examiner.

The Veteran has raised a Manlincon issue with regard to the claims of entitlement to increased initial disability ratings for asthma and degenerative arthritis of the spine, currently evaluated as 30 percent and 20 percent disabling respectively.  See Manlincon v. West, 12 Vet. App. 238 (1999).   The RO denied the above-cited claims in August 2014, and February 2015 rating decisions. In July 2015, the Veteran filed a Notice of Disagreement with the rating decisions. As the Notice of Disagreement was timely filed, the RO must provide the Veteran with a Statement of the Case on both issues.  38 C.F.R. § 20.201 (2015). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement). Therefore, the Board must remand this claim, rather than merely referring it. A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims folder to be review by the December 2014 VA examiner, if available, in order to provide an addendum medical statement on the likely etiology of the Veteran's claimed heart condition.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  If the December 2014 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist. 

If the requested addendum cannot be provided without re-examining the appellant, then the Veteran should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should: 

a.  Identify any heart or cardiovascular disability that is currently shown or manifested by the record (to include hypertension and torturous thoracic aorta as documented in the VA medical records).  The examiner should indicate whether the condition is attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness.  The examiner should consider and address all potentially relevant medical evidence, including the following:

* the Veteran's treatment for hypertension, 
* 2008 x-ray evidence of torturous thoracic aorta, 
* a September 4, 2004 echocardiogram report with a diagnosis of "chest pain, r/o [ischemic heart disease]" and a conclusion of "Spectral Doppler and color flow shows mild mitral and tricuspid Insufficiencies," 
* a February 10, 2011 chest x-ray report noting "[m]ild cardiomegaly, no evidence of acute cardiopulmonary disease," and 
* a January 5, 2012 VA treatment record reflecting the existence of a chest x-ray suggesting cardiomegaly.

b.  For each heart or cardiovascular disorder attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition (i) had its onset during service; (ii) was manifested to a compensable degree during the first post-service year; or (iii) is otherwise related to any aspect of the Veteran's period of service (including his service in the Persian Gulf).  If the passage of time between the development of a disability and service results in a negative opinion, the examiner should provide a sufficiently detailed explanation as to why such is the case.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

2.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to an increased initial disability ratings for asthma and degenerative arthritis of the spine.  

These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

